At a former day of this court, an opinion was rendered in the case of Santa Fé Townsite Co. v. W. J. Norvell, No. 295 on the docket of this court, reported in 207 S.W. 960. The following agreement of counsel has been filed in this case:
"All issues and questions involved in this suit are identical with those in No. 295 and No. 303 [211 S.W. 274], in said court. Therefore it is agreed between the parties that the briefs filed in said cause No. 295 and No. 303 may be considered as filed in No. 404, and used as briefs in said cause."
Under this agreement, all the issues involved in the Norvell Case, and which were disposed of in the opinion rendered in that case, are identical with the issues involved in this case, and the decision rendered in the Norvell Case applies to this case. Therefore, without undertaking to go into the matters involved in this suit more definitely, this case is affirmed.